UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2015 Date of reporting period:	July 31, 2014 Item 1. Schedule of Investments: Putnam Asia Pacific Equity Fund The fund's portfolio 7/31/14 (Unaudited) COMMON STOCKS (95.8%) (a) Shares Value Auto components (2.5%) Hota Industrial Manufacturing Co., Ltd. (Taiwan) 36,000 $60,431 Hyundai Mobis Co., Ltd. (South Korea) 589 175,177 Automobiles (2.4%) Hyundai Motor Co. (South Korea) 939 223,591 Banks (13.0%) Bank Mandiri (Persero) Tbk PT (Indonesia) 142,800 121,212 Bank Rakyat Indonesia Persero Tbk PT (Indonesia) 61,300 56,194 China Construction Bank Corp. (China) 326,000 250,752 CTBC Financial Holding Co., Ltd. (Taiwan) 124,000 87,032 DBS Group Holdings, Ltd. (Singapore) 7,000 102,089 Industrial & Commercial Bank of China, Ltd. (China) 212,000 145,294 Metropolitan Bank & Trust Co. (Philippines) 43,470 85,780 Philippine National Bank (Philippines) (NON) 52,242 107,970 United Overseas Bank, Ltd. (Singapore) 14,000 270,245 Building products (0.6%) Sung Kwang Bend Co., Ltd. (South Korea) 2,711 52,622 Capital markets (0.5%) BGP Holdings PLC (Malta) (F) (NON) 132,965 178 Noah Holdings, Ltd. ADR (China) (NON) 2,906 46,670 Yuanta Financial Holding Co., Ltd. (Taiwan) 1 1 Chemicals (1.7%) PTT Global Chemical PCL (Thailand) 42,400 86,820 UPL, Ltd. (India) (NON) 12,842 69,723 Construction and engineering (6.5%) China Railway Group, Ltd. (China) 224,000 120,775 China Singyes Solar Technologies Holdings, Ltd. (China) 31,000 45,297 China WindPower Group, Ltd. (China) (NON) 1,080,000 87,188 Hyundai Engineering & Construction Co., Ltd. (South Korea) 851 51,961 IRB Infrastructure Developers, Ltd. (India) 14,200 59,954 Nusa Raya Cipta Tbk PT (Indonesia) 280,200 20,579 Pembangunan Perumahan Persero Tbk PT (Indonesia) 358,400 69,855 Sound Global, Ltd. (China) (NON) 84,000 79,809 Surya Semesta Internusa Tbk PT (Indonesia) 1,214,300 75,845 Construction materials (1.5%) China National Building Material Co., Ltd. (China) 62,000 62,103 Siam Cement PCL (The) NVDR (Thailand) 5,600 75,575 Consumer finance (0.4%) Bajaj Finance, Ltd. (India) 1,086 39,294 Diversified financial services (1.1%) Chailease Holding Co., Ltd. (Taiwan) 39,400 103,703 Diversified telecommunication services (1.2%) PCCW, Ltd. (Hong Kong) 183,000 112,493 Electric utilities (1.5%) Power Grid Corp. of India, Ltd. (India) 26,970 59,313 Tenaga Nasional Bhd (Malaysia) 21,500 83,479 Electronic equipment, instruments, and components (0.6%) Hollysys Automation Technologies, Ltd. (China) (NON) 2,389 52,749 Energy equipment and services (3.3%) Ezion Holdings, Ltd. (Singapore) 85,200 146,220 Ezra Holdings, Ltd. (Singapore) 75,000 70,520 SPT Energy Group, Inc. (China) 174,000 91,563 Food and staples retail (0.7%) Puregold Price Club, Inc. (Philippines) 68,800 66,624 Food products (1.1%) Daesang Corp. (South Korea) 2,028 100,860 Gas utilities (0.8%) China Resources Gas Group, Ltd. (China) 24,000 75,765 Health-care equipment and supplies (0.4%) Microport Scientific Corp. (China) (NON) 69,000 41,486 Hotels, restaurants, and leisure (4.8%) Galaxy Entertainment Group, Ltd. (Hong Kong) 7,000 58,667 Grand Korea Leisure Co., Ltd. (South Korea) 2,540 104,979 Home Inns & Hotels Management, Inc. ADR (China) (NON) 2,417 86,239 Melco Crown Entertainment, Ltd. ADR (Hong Kong) 3,819 126,791 Paradise Entertainment, Ltd. (Hong Kong) 108,000 75,171 Independent power and renewable electricity producers (1.3%) China Power New Energy Development Co., Ltd. (China) (NON) 920,000 56,159 China Resources Power Holdings Co., Ltd. (China) 22,000 61,537 Industrial conglomerates (1.8%) Hutchison Whampoa, Ltd. (Hong Kong) 8,000 108,965 Keppel Corp., Ltd. (Singapore) 7,400 64,947 Insurance (8.8%) AIA Group, Ltd. (Hong Kong) 48,000 257,435 Bajaj Finserv, Ltd. (India) 3,521 54,798 Cathay Financial Holding Co., Ltd. (Taiwan) 100,156 166,963 China Life Insurance Co., Ltd. Class H (China) 54,000 161,009 China Pacific Insurance (Group) Co., Ltd. (China) 33,000 129,814 Meritz Fire & Marine Insurance Co., Ltd. (South Korea) 4,620 60,156 Internet and catalog retail (0.6%) Bigfoot GmbH (acquired 8/2/13, cost $21,981) (Private) (Brazil) (F) (RES) (NON) 1 14,408 Ctrip.com International, Ltd. ADR (China) (NON) 678 43,412 Internet software and services (4.7%) Baidu, Inc. ADR (China) (NON) 405 87,500 Naver Corp. (South Korea) 81 57,322 Qihoo 360 Technology Co., Ltd. ADR (China) (NON) 644 58,701 Tencent Holdings, Ltd. (China) 14,800 239,288 IT Services (2.1%) HCL Technologies, Ltd. (India) 7,595 194,579 Life sciences tools and services (0.7%) WuXi PharmaTech Cayman, Inc. ADR (China) (NON) 2,230 68,706 Machinery (0.3%) BHI Co., Ltd. (South Korea) 2,151 29,556 Media (0.8%) CJ CGV Co., Ltd. (South Korea) 1,661 74,071 Oil, gas, and consumable fuels (2.3%) China Petroleum & Chemical Corp. (China) 114,000 112,801 Oil & Natural Gas Corp., Ltd. (India) 16,473 107,560 Personal products (1.0%) Grape King Bio, Ltd. (Taiwan) 19,000 90,507 Pharmaceuticals (0.9%) Glenmark Pharmaceuticals, Ltd. (India) (NON) 8,150 88,709 Real estate management and development (5.5%) Bekasi Fajar Industrial Estate Tbk PT (Indonesia) 1,638,000 83,414 Cheung Kong Holdings, Ltd. (Hong Kong) 4,000 77,492 China Overseas Land & Investment, Ltd. (China) 22,000 66,833 KWG Property Holding, Ltd. (China) 78,213 57,303 Robinsons Land Corp. (Philippines) 155,700 80,931 Sun Hung Kai Properties, Ltd. (Hong Kong) 10,000 151,492 Semiconductors and semiconductor equipment (13.3%) Advanced Semiconductor Engineering, Inc. (Taiwan) 126,000 150,021 Canadian Solar, Inc. (Canada) (NON) 1,578 39,387 Inotera Memories, Inc. (Taiwan) (NON) 34,000 57,563 Lextar Electronics Corp. (Taiwan) 90,000 88,583 Radiant Opto-Electronics Corp. (Taiwan) 16,630 69,049 Samsung Electronics Co., Ltd. (South Korea) 366 476,881 Silergy Corp. (Taiwan) (NON) 396 3,299 SK Hynix, Inc. (South Korea) (NON) 3,698 160,656 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) (NON) 51,000 204,900 Specialty retail (2.4%) Baoxin Auto Group, Ltd. (China) 66,500 53,907 China ZhengTong Auto Services Holdings, Ltd. (China) 168,000 93,307 Kolao Holdings (South Korea) 3,653 76,020 Technology hardware, storage, and peripherals (2.2%) Casetek Holdings, Ltd. (Taiwan) 13,000 74,598 Pegatron Corp. (Taiwan) 72,000 135,622 Thrifts and mortgage finance (1.7%) Housing Development Finance Corp., Ltd. (HDFC) (India) 8,937 157,357 Water utilities (0.8%) China Water Affairs Group, Ltd. (China) 214,000 74,081 Total common stocks (cost $7,836,795) INVESTMENT COMPANIES (1.9%) (a) Shares Value iShares MSCI Taiwan ETF (Taiwan) 4,847 $76,195 Market Vectors Vietnam ETF (Vietnam) 4,856 101,636 Total investment companies (cost $165,534) PURCHASED OPTIONS OUTSTANDING (0.2%) (a) Expiration Contract date/strike price amount Value iShares MSCI Emerging Markets ETF (Put) Sep-14/$42.00 $35,329 $19,784 Total purchased options outstanding (cost $19,784) SHORT-TERM INVESTMENTS (1.6%) (a) Shares Value Putnam Short Term Investment Fund 0.05% (AFF) 152,920 $152,920 Total short-term investments (cost $152,920) TOTAL INVESTMENTS Total investments (cost $8,175,033) (b) WRITTEN OPTIONS OUTSTANDING at 7/31/14 (premiums $12,718) (Unaudited) Expiration Contract date/strike price amount Value iShares MSCI Emerging Markets ETF (Put) Sep-14/$41.00 $35,329 $12,718 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund NVDR Non-voting Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2014 through July 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $9,402,405. (b) The aggregate identified cost on a tax basis is $8,188,383, resulting in gross unrealized appreciation and depreciation of $1,367,701 and $197,312, respectively, or net unrealized appreciation of $1,170,389. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $14,408, or 0.2% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $574,779 $1,433,819 $1,855,678 $18 $152,920 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): China 27.2% South Korea 17.6 Taiwan 14.6 Hong Kong 10.3 India 8.9 Singapore 7.0 Indonesia 4.6 Philippines 3.6 United States 1.8 Thailand 1.7 Vietnam 1.1 Malaysia 0.9 Other 0.7 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to hedge against changes in values of securities it owns, owned or expects to own and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $256,442 $995,321 $14,408 Consumer staples — 257,991 — Energy — 528,664 — Financials 46,670 2,874,563 178 Health care 68,706 130,195 — Industrials — 867,353 — Information technology 238,337 1,912,361 — Materials 86,820 207,401 — Telecommunication services — 112,493 — Utilities — 410,334 — Total common stocks Investment companies 177,831 — — Purchased options outstanding — 19,784 — Short-term investments 152,920 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written options outstanding $— $(12,718) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Equity contracts $19,784 $12,718 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount)$30,000 Written equity option contracts (contract amount)$30,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Total Assets: Purchased options# $19,784 $19,784 Total Assets $19,784 $19,784 Liabilities: Written options# 12,718 12,718 Total Liabilities $12,718 $12,718 Total Financial and Derivative Net Assets $7,066 $7,066 Total collateral received (pledged)##† $— Net amount $7,066 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 26 2014
